MARCUS, Justice
(concurring).
In State v. Holden, 375 So.2d 1372 (La.1979), we restricted the application of State v. Lewis, 367 So.2d 1155 (La.1979, to Louisiana convictions subsequent to December 8, 1971 (the date Jackson v. Henderson, 260 La. 90, 255 So.2d 85, became final). Lewis and Holden both involved habitual offender proceedings under La.R.S. 15:529.1. State v. Jones, 404 So.2d 1192 (La.1981), involved a prosecution under La.R.S. 14:98 (operating a vehicle while intoxicated). Our decision in Jones was made applicable to only those cases “presently pending in this court.” In all other cases, it applied to guilty pleas entered “after this decision became final.” As Holden restricted Lewis to Louisiana convictions subsequent to Jackson, I consider that under the rationale of Holden, Jones should be restricted to Louisiana guilty pleas after the finality of Jones (Sept. 10, 1981).
Accordingly, I respectfully concur.